Citation Nr: 1342130	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-36 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars, from April 1, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from April 1984 through March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which among other issues, granted service connection for the Veteran's right foot disability, effective April 1, 2009, and assigned a 10 percent initial disability rating.  Later that month, the Veteran filed a Notice of Disagreement (NOD) in which she contested the assigned initial disability rating.  After a Statement of the Case (SOC) was issued in March 2010, the Veteran perfected her appeal in a September 2010 statement which was accepted by VA as her substantive appeal.

In her substantive appeal, the Veteran did not indicate whether she wished to schedule a hearing before a Board member.  In a June 2011 letter VA notified the Veteran that she had 90 days from the date of that letter to request a personal hearing, neither the Veteran nor her representative requested that such a hearing be scheduled.

In February 2013, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C. for further claims development, to include:  making efforts to obtain treatment records from the "private podiatrist" indicated in the Veteran's VA treatment records and for any other private or VA treatment identified by the Veteran; arranging the Veteran to undergo a new VA examination of her right foot; and readjudicating the issue on appeal.  After undertaking efforts to perform the directed development, AMC issued a March 2013 rating decision which granted a higher 20 percent disability rating, effective April 1, 2009.

Notwithstanding the higher disability rating granted by AMC, the Veteran has not expressed satisfaction with the assigned disability ratings for her service-connected right foot disability.  As such, the Board presumes that the Veteran is seeking the maximum available benefit and therefore maintains jurisdiction over the issues concerning the disability ratings assigned for the Veteran's right foot disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter now returns to the Board in the foregoing procedural posture.  The Board is satisfied that the remand action directed in the February 2013 remand has been performed and is prepared to proceed with its de novo consideration of this matter.
 
The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

1.  The Veteran has a moderately severe right foot disability that is manifested by chronic and constant pain with intermittent flare-ups; diminished motion in her right foot and toes (i.e., hallux rigidus); mild hallux valgus; progressive and severe osteoarthritis of the right first metatarsal phalangeal joint (MPJ); moderate limitation of chores and shopping; severe limitation of exercise, sports, recreation, and traveling; and occasional lost time from work due to ongoing medical treatment; however, has not been shown to be manifested by pes planus.

2.  The Veteran's residual scar from in-service bunionectomy of the right great toe encompasses two square centimeters, is flat in texture, is the same color as the surrounding skin, does not adhere to the underlying tissue or involve any skin breakdown or keloid formation, and, is not painful to the Veteran.






CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).  

2.  The criteria for a separate and compensable disability rating for a residual scar from right great toe bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for a higher initial disability rating for her right foot disability, a pre-rating letter provided to the Veteran in March 2007 by the Benefits Delivery at Discharge Program notified her of the information and evidence needed to substantiate her claim for service connection for a right foot disability.  This notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, VA treatment records, in-service and post-service treatment records from the Guthrie Clinic at Fort Drum, New York, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

Pursuant to the Board's February 2013 remand, the Veteran was asked in a letter later that month to provide information pertaining to any private treatment received for her right foot since March 2009.  However, no response was received from the Veteran.  To the extent that the Veteran has not provided any response to VA's request for information, the Board notes that VA's duty to assist is not always a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances, VA is not under any further duty to seek out the Veteran's purported private treatment records.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.

Also, VA examinations to assess the nature and severity of the Veteran's right foot disability were performed in December 2010 and February 2013.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

As discussed above, service connection for the Veteran's right foot disability was granted by an October 2009 rating decision, effective April 1, 2009, which is the first day after the Veteran was separated from active duty service.  The disability was assigned a 10 percent initial disability rating pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  Subsequently, a March 2013 rating decision awarded a higher 20 percent initial disability rating, also effective April 1, 2009 and pursuant to DC 5299-5284.

The designation of a hyphenated DC in this case indicates the RO's determination that the Veteran's specific right foot disability is unlisted in the Schedule for Rating Disabilities, and that her disability was rated by analogy under DC 5284.  Under DC 5284, a 20 percent disability rating is warranted for moderately severe foot injuries.  A 30 percent disability rating may be awarded for severe foot injuries.  Finally, a note accompanying the code instructs that a 40 percent disability rating may be assigned where the foot injury at issue has resulted in actual loss of use of the foot.

By way of medical history, the Veteran's service treatment records document complaints of in-service right foot pain as early as June 1986, after the Veteran stepped on a needle with her right foot.  Symptoms associated with that incident presumably resolved; however, in April 1993, the Veteran underwent a right foot arthroplasty to correct hammer toe of the fifth toe.  A physical examination performed in September 1993 revealed pes planus that was asymptomatic.  Records from September 2001 and February 2002 show that the Veteran was diagnosed at that time with degenerative joint disease of the first MPJ, and was placed on physical profile with restrictions of no running or jumping.  In May 2005, the Veteran was diagnosed with a bunion on her right foot, for which she underwent a bunionectomy in March 2006.  Subsequent service treatment records through her separation in March 2009 reflect ongoing complaints of right foot pain.  Repeated x-rays during that time indicated degenerative changes of the right first MPJ that were characterized as hallux limitus and severe osteoarthritis of the right first MPJ.  In July 2008, the Veteran began receiving corticosteroid injections in her right foot for pain management.

The record indicates that the Veteran's initial post-service treatment for her right foot was in September 2009 at the Guthrie Clinic at Fort Drum, New York.  Those records reflect complaints of worsening right foot pain in the first metatarsal region.  An examination of the right foot performed at that time revealed tenderness to palpation over the first metatarsal head, but did not reveal any loss of right foot motion, painful motion, or hallux valgus.  X-rays of the right foot revealed flattening of the medial aspect of the distal head of the first metatarsal and osteoarthritis of the first MPJ.  Slight flattening of the plantar arch was also seen, which was felt to be suggestive of pes planus.

During VA treatment later that month, the Veteran complained of right bunion pain that was worse after being on her feet all day.  She reported that the pain was so severe that it caused her to limp and be barely able to walk to her car.  The pain was described as being unbearable over uneven surfaces.  The Veteran stated that she was working on a full-time basis despite the reported pain symptoms.  Recreationally, she stated that she still enjoyed shopping and traveling, however, was no longer able to run for exercise.  An examination of the right foot once again revealed pain with palpation over the first MPJ.  Demonstrated motion included dorsiflexion to 15 to 20 degrees and plantar flexion to 20 degrees with pain being reported throughout motion.  Mild crepitus was present in the MPJ joint.  Nonetheless, muscle strength and pedal pulses were good.

An October 2009 podiatric examination performed at the Guthrie Clinic continued to confirm tenderness to palpation along the first MPJ.  X-rays performed at that time also confirmed the presence of osteoarthritis.  The in-service diagnosis of hallux limitus was also confirmed.  An examination performed during VA treatment also received that month revealed mild erythema at the right medial eminence of the first metatarsal phalangeal joint (MPJ) deformity.  Once again, pain was present with palpation of the right foot.

Examination of the right foot performed at the Guthrie Clinic in November 2009 continued to reveal limitation of dorsiflexion and plantar flexion of the right foot.  At that time, the Veteran received a steroid injection in her foot.  VA treatment records from that month reflect that the Veteran was issued extra depth dress shoes and a carbon fiber plate orthotic for right foot.

Subsequent treatment records from the Guthrie Clinic, dated from April through September of 2010 document ongoing complaints of foot pain and ongoing diagnoses of severe osteoarthritis of the right first MPJ and hallux limitus.  The Veteran continued to receive corticosteroid injections in her foot over that time.

During VA examination in December 2010, the Veteran described progressively worsening right foot pain since initial onset during service in approximately 1998.  Regarding her current symptoms, she reported swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  She also endorsed flare-ups of pain that occurred at least once a week and lasted for periods of up to one to two days.  Functionally, she reported that she was able to stand for periods of up to one to three hours and was able to walk distances of up to one-quarter of a mile.
 
An examination of the right foot revealed evidence of pain on dorsiflexion and plantar flexion.  The Veteran was unable to stand on her toes and demonstrated tenderness over the right first MPJ.  Signs of redness and inflammation over the right first MPJ were objectively observed by the examiner.  However, there was no evidence of pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  An examination of the skin on the Veteran's right foot revealed a 4 centimeter by 0.5 centimeter scar at the site of the Veteran's bunionectomy.  The skin over the scar was observed as being discolored, which the Veteran attributed to steroid injections.  Although the scar itself was tender, there was no evidence of breakdown or keloid formation.  The scar was also noted as being flat in texture, being the same color as the surrounding skin, and non-adherent to the underlying tissue.

Overall, the examiner diagnosed status post bunionectomy with residual pain and status post osteotomy of the right fifth toe with residual limitation of motion.  Functional limitation attributed to the Veteran's right foot disability included moderate limitation of chores and shopping and severe limitation of exercise, sports, recreation, and traveling.  Occupationally, the examiner opined that the Veteran was limited by pain and loss of mobility.  The examiner also reported that she had lost approximately two weeks of work over the preceding 12 month period due to doctor's appointments and inability to work on days after receiving steroid injections.  Nonetheless, the Veteran continued to report that she was employed on a full-time basis.

Subsequent VA treatment records through February 2013 reflect ongoing right foot pain.  X-rays performed in April 2012 continued to reveal severe osteoarthritis of the right first MPJ with associated mild hallux valgus of the great toe.  During examination and treatment in October 2012, the Veteran described her right foot pain as being aching in character and a five out of 10 in severity.  She reported that she received steroid injections from an outside podiatrist over the past six months and that the podiatrist was recommending first MPJ fusion surgery.  A physical examination by treating VA medical personnel revealed moderate pain on palpation of the first MTPJ, pain on active and passive motion of the right first MPJ, and limited range of motion.  Crepitus was also noted.  Treating VA physicians continued to diagnose degenerative joint disease of the right first MTPJ, however, advised the Veteran to hold off on surgery.  In February 2013, the Veteran continued to report pain on the interior aspect of her right foot with pain and tenderness also over the right ankle.  An examination revealed foot pain characterized as "severe" with swelling.

During a February 2013 VA examination, which was performed in conjunction with the examiner's review of the claims file, the Veteran continued to report pain at her right first MTP joint and the lateral border of the right midfoot and ankle.  She stated that this pain was aggravated by standing, walking, squatting, and climbing stairs.  Functionally, she reported that she was unable to run, dance, squat, jump, drive long distances, or walk distances of more than one to two miles.

An inspection of the right foot revealed mild to moderate hallux rigidus.  Demonstrated gait favored the right foot.  The Veteran reported that she occasionally used a cane.  A physical examination revealed the presence of extreme tenderness at the right first MTP joint, tenderness over the right peroneal tendons, pain during active eversion of the right foot, and swelling.  Demonstrated range of motion of the right first MTP joint was symmetrical with that on the left foot and consisted of dorsiflexion from five to 45 degrees.  Plantar flexion was absent beyond five degrees.  Imaging studies revealed severe arthritis of the right first MTP joint.  In terms of the Veteran's occupational functioning, the examiner noted that the Veteran experienced pain with walking and carrying and required change of shoes during the day as her feet became more painful and swollen.  As noted above, the Veteran walked with an altered gait and was unable to use stairs and walk for long periods.  Overall, the examiner opined that the severity of the Veteran's right foot disability could be characterized as being "moderately severe."  In that regard, the examiner noted that the Veteran's activity level was significantly limited due to her right foot; nonetheless enjoyed a higher level of functioning than a disability that could be characterized as total loss of use of the foot.  The examiner acknowledged that the Veteran was required to spend a significant amount of time in her job walking; however, noted that the Veteran remained capable of walking distances of one to two miles, and thus remained able to do her job.

The evidence shows that throughout the course of this appeal, the Veteran's right foot disability has been manifested by chronic and constant pain and swelling with intermittent flare-ups, diminished motion in her right foot and toes (i.e., hallux rigidus), mild hallux valgus, and progressive osteoarthritis of the right first MPJ that has been characterized by treating medical staff as being "severe".  These symptoms have resulted in various forms of functional impairment, to include moderate limitation of chores and shopping and severe limitation of exercise, sports, recreation, and traveling.  Indeed, the Veteran has repeatedly demonstrated an abnormal gait and has reported credibly that her symptoms worsen throughout the course of the work day and that she intermittently requires a cane.  Her symptoms were aggravated by standing, walking, squatting, and climbing stairs.  Still, the Veteran has related that she remains capable of walking distances of up to one to two miles.  Occupationally, the Veteran has maintained full-time employment, but has missed occasional time from work due to ongoing treatment.  Overall, the February 2013 VA examiner concluded that the Veteran's symptomatology amounts to moderately severe disability.  This conclusion is supported, and consistent with, the foregoing symptoms and functioning.

Indeed, based upon the foregoing symptoms and manifestations of the Veteran's right foot disability and the Veteran's retained level of functioning, the Board concludes that the Veteran's right foot disability is no more than moderately severe.  That is, symptoms consistent with severe right foot disability are not shown.  Hence, the Veteran is entitled to a 20 percent initial disability rating, and no more, pursuant to DC 5284.

Although the Veteran has not urged the application of any other specific rating criteria, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In doing so, the Board notes that additional criteria for rating foot disabilities are available under 38 C.F.R. § 4.71a, DCs 5276 through 5283.  In that regard, DCs 5277 (bilateral weak foot characterized by atrophy and disturbed circulation), 5278 (claw foot or pes cavus), 5279 (Morton's disease), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not for application in this case.  The evidence does not show the presence of any of those disabilities, nor does it show a disability picture that is analogous to those disabilities.

DCs 5280, 5281 and 5282 provide the rating criteria for disabilities that have been manifested by hallux valgus, hallux rigidus, and hammer toes respectively.  As shown in the discussion below, the evidence does reflect that the Veteran's right foot disability has been manifested by some degree of hallux rigidus in the right great toe and by hammer toe of the right fifth toe.  Nonetheless, these rating criteria do not provide for a disability rating higher than 10 percent.  As such, they do not assist the Veteran in attaining an initial disability rating higher than that already contemplated by the Board's analysis.

Disabilities resulting from flat feet (pes planus) are rated under DC 5276.  Indeed, and as noted in September 2009 x-rays taken at the Guthrie Clinic, the Veteran has slight flattening of both foot that is indicative of pes planus.  Nonetheless, there is no indication in the record that the Veteran's pes planus is itself a manifestation of the Veteran's service-connected right foot disability.  Even if the evidence did indicate such a relationship, thus permitting application of DC 5276 in this case, the evidence simply does not show symptomatology that is analogous to the criteria for a disability rating higher than 30 percent under DC 5276 (i.e., there is no evidence of pronounced flat feet, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or lack of improvement with orthopedic shoes or appliances).  As such, DC 5276 also does not assist the Veteran in this case.

To the extent that the assigned initial disability rating for the Veteran's service-connected right foot disability also contemplated the residual scar from the Veteran's in-service right foot surgery, the Board notes that the symptoms associated with the scar does not warrant the assignment of a compensable disability rating for the scar.

As noted in the December 2010 VA examination report, measurement revealed that the scar at the site of the Veteran's bunionectomy was 4 centimeters by 0.5 centimeters, or 2 square centimeters.  The scar did not adhere to the underlying tissue, and there was no evidence of any skin breakdown or keloid formation.  The scar was described as being tender, however, there is no indication that the scar was unstable or frankly painful to the Veteran.  Cosmetically, the scar was flat in texture and was apparently the same color as the surrounding skin.

The rating criteria for scars are provided generally under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  Under DC 7805, any disabling effects that are not considered in the aforementioned scar rating criteria may also be rated under a diagnostic code that is appropriate for the disabling effect.

The Board notes that the DC 7800 contemplates scars that are specifically of the head, face, or neck.  Hence, DC 7800 is not for application in this case.

DC 7801 concerns scars not of the head, face, or neck, but which are deep and nonlinear.  Notes accompanying DC 7801 define deep scars as those associated with underlying tissue damage.  Here, examination of the Veteran's scar revealed that it did not adhere to the underlying tissue; hence there is no indication of involvement of underlying tissue damage.  As such, DC 7801 is also inapplicable in this case.

DC 7802 contemplates scars that are superficial and nonlinear, and which do not involve the head, face, or neck.  Under that rating code, a maximum schedular 10 percent disability rating may be assigned for scars encompassing an area of 144 square inches (929 square centimeters) or greater.  Here, the Veteran's surgical scar has been measured as being only 2 square centimeters.  As such, the criteria for a compensable disability rating under DC 7802 have not been met.

Under DC 7804, the presence of one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  The presence of five or more scars that are unstable or painful warrant a maximum schedular 30 percent disability rating.  Note (1) under this code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, an examination of the Veteran's surgical scar did not indicate the presence of any breakdown of skin or loss of skin covering.  As discussed above, the scar was described as being "tender", however there is no indication that the scar was frankly painful to the Veteran.  In view of the foregoing, a compensable disability rating for the Veteran's scar is also not warranted under DC 7804.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right foot disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than 30 percent on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the Veteran's disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for the disabilities under consideration, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has maintained full-time employment throughout the course of her appeal. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right foot disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  Again, the evidence shows that the Veteran has been continuously employed.

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.

In view of the foregoing, the Veteran is not entitled to an initial disability rating in excess of 20 percent for service-connected residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars.  Accordingly, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


